Page, J. (dissenting):
I dissent. Six boxes were delivered to the railroad company for shipment. It only shipped and delivered five to the plaintiff. The failure of the defendant to deliver to plaintiff all the boxes delivered to it for shipment is prima facie evidence that what was not delivered was lost through its negligence; and as *269the missing box was not included in the bill of lading, it would appear that the box was lost intermediate the delivery to the company for shipment and the actual shipment. Therefore, the defendant was subject to a common-law liability to pay the value of the contents of the box. I think the plaintiff made out a prima facie case for a recovery, and that the defendant did not overcome it by any competent proof. In my opinion, the judgment should be reversed and a new trial granted.
Laughlin, J., concurred.
Judgment affirmed, with costs. Order to be settled on notice.